                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


                                             Case No. 6:18-PO-5044-JCL
 UNITED STATES OF AMERICA,
                                             VIOLATION: FAJD004N, FAJD004O
                    Plaintiff,
                                             DISPOSITION CODE: PE
 vs.
                                             ORDER ACCEPTING
 STACI E. SHELMERDINE,                       PLEA LETTER and
                                             VACATING BENCH TRIAL
                    Defendant.


       Plaintiff’s counsel, Tom Bartleson, Assistant U.S. Attorney, submitted a

letter to the Court dated October 12, 2018, advising Plaintiff has reached an

agreement with Defendant. Plaintiff has agreed to reduce the total amount due on

the violation notices from $130.00 to $65.00 on each ticket, and Defendant has

agreed to forfeit that amount.

       IT IS HEREBY ORDERED that Defendant may forfeit collateral in the

amount of $130.00. The collateral of $65.00 for Viol. No. FAJD004N is to be paid

by November 30, 2018. The collateral of $65.00 for Viol. No. FAJD004O is to be

paid by December 31, 2018.

       The bench trial scheduled for November 13, 2018 at 2:00 p.m. is

VACATED.
DATED this 8th day of November, 2018.


                            ____________________________________
                            JEREMIAH C. LYNCH
                            United States Magistrate Judge
